 
 
I 
111th CONGRESS
1st Session
H. R. 4076 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2009 
Mr. Kingston introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on mixtures of Chlorsulfuron (2-Chloro-N-[(4-methoxy-6-methyl-1, 3, 5-triazin-2-yl)aminocarbonyl]benzenesulfonamide) and metsulfuron methyl (Methyl 2[[[[(4-methoxy-6-methyl-1, 3,5-triazin-2-yl)arnino]carbonyl]amino]sulfonyl] benzoate) and inert ingredients. 
 
 
1.Mixtures of Chlorsulfuron (2-Chloro-N-[(4-methoxy-6-methyl-1,3,5-triazin-2-yl) aminocarbonyl]benzenesulfonamide) and metsulfuron methyl (Methyl 2[[[[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)arnino]carbonyl]amino]sulfonyl]benzoate) and inert ingredients 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.00Mixtures of Chlorsulfuron (2-Chloro-N-[(4-methoxy-6- methyl-1, 3, 5-triazin-2-yl) aminocarbonyl] benzenesulfonamide) (CAS No. 64902–72–3) and metsulfuron methyl (Methyl 2 [[[[(4-methoxy- 6-methyl-1, 3, 5-triazin-2-yl) arnino] carbonyl]amino] sulfonyl] benzoate) (CAS No. 74223–64–6) and inert ingredients (provided for in subheading 3808.93.15)FreeNo changeNo changeOn or before 12/31/2011. 
(b)Effective DateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
